Citation Nr: 0720587	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include degenerative disc disease at C6 to C7, 
and herniated nucleus pulposus at C5 to C6 and C6 to C7.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran has confirmed active service from November 1980 
to November 1992, with evidence of more than five years of 
active duty prior to November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In December 2004, the veteran submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals.  He indicated that he wanted a 
hearing before a member of the Board at the RO.  This request 
was acknowledged by the RO in a February 2005 deferred rating 
decision.

The veteran has not been scheduled for a hearing before the 
Board.  In addition, there is no that he has withdrawn his 
request for a hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge of 
the Board at the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


